DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/926,639 and response filed on 26 November 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0301843 to Hammond.
Regarding Claim 1, Hammond discloses a projectile for use in a training environment, the projectile comprising:
a hollow nearly spherical grenade-like enclosure (at least paragraph 150 discloses the VISMOD may take any shape, such as figs. 15-17B);
at least one electronic sound generator having at least one speaker, wherein said at least one electronic sound generator is internal to said hollow spherical enclosure (at least paragraphs 160, 169); 
at least one power supply internal to said hollow spherical enclosure (at least paragraphs 149, 169, battery); 
at least one actuating mechanism to engage said sound generator, upon actuating of the actuating mechanism (at least paragraph 169); and
at least one timing circuit to delay activation of said sound generator upon actuating of the actuating mechanism (at least paragraph 160, “such as specifying timing of cartridge detonation…audible, or haptic cues (e.g. lights, speakers) when the cartridge is detonated”);
wherein upon actuating said actuating mechanism of said projectile, said at least one timing circuit is energized by said power supply, and wherein upon completion of said timing circuit said electronic sound generator is energized (at least paragraph 160).
Hammond fails to specifically disclose wherein said power supply contains at least one charging port where said hollow spherical enclosure is adapted such that said charging port may receive at least one plug from an external power source.
However, rechargeable batteries and old and well-known types of batteries, and having a charging port to recharge the battery of the device of Hammond would have been obvious to one having ordinary skill for the old and well-known advantage of recharging batteries.
Regarding Claim 3, Hammond discloses the projectile of claim 1 further comprising one or more LEDs activated along with electronic sound generator (at least paragraphs 149, 151, 156, 159).
Regarding Claim 4, Hammond discloses the projectile of claim 1 wherein said actuating mechanism includes at least one cotter pin (fig.15, 404), and at least one mechanical lever (FIG.16, 402), wherein said pin holds said mechanical lever in place on said sound projectile (see fig.15, at least paragraph 147), and wherein upon removal or engagement of the cotter pin a user may activate a mechanical lever, which upon activation causes the actuation of a normally closed momentary switch, connected to the electronics in the interior of the projectile (see from figs. 15-16).
Regarding Claim 5, Hammond discloses the projectile of claim 1 further comprising at least one data generator internal to said hollow grenade-like nearly spherical enclosure for generating a data signal via radio link to provide a data connection to a radio receiver and causing the time stamp of the activation of the electronic sound generator (at least paragraphs 36-38, 41-42, 47-49).
Regarding Claim 6, Hammond discloses the projectile of claim 1 further comprising at least one radio module internal to said hollow spherical enclosure for wireless communication to and from said projectile (at least paragraph 149).
Regarding Claim 8, Hammond discloses the projectile of claim 1 further comprising at least one accelerometer (at least paragraph 160).
Regarding Claim 9
at least one sound projectile of claim 1 having at least one data generator for generating a data signal to provide a time stamp of the activation of the electronic sound generator or providing a time stamp at the receiver of the radio signal (at least paragraphs 41-42);
at least one sound receiver containing at least one microphone and at least one data generator for detecting the activation of the sound generator and generating a time stamp of said activation (at least paragraph 169); and 
at least one computing device for comparing the time stamp generated by the sound projectile's data generator time stamp to the time stamp generated by the sound receiver, or comparing the receipt time of a radio transmission to the receipt time of the sound signal, thereby calculating the distance of said sound receiver from said sound generator at the time of the sound generator activation (at least paragraphs 36-38, 41-42, 47-49, 52, 104, 149, 151, 156, 159).
Regarding Claim 10, Hammond discloses the system of claim 9 wherein said sound receiver further comprises at least one radio for wireless communication to and from said projectile (at least paragraphs 149, 151-153, 156, 158).
Regarding Claim 11
Regarding Claim 12, Hammond discloses the system of claim 9 wherein said computing device and wireless communication relaying the calculation of wounding or killing to the overall exercise control system and/or to the trainee's individual feedback system (at least paragraphs 156, 159).

Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0301843 to Hammond in view of US Patent 6,604,946 issued to Oakes.
Regarding Claims 2, 7, Hammond discloses the projectile of claim 1 wherein said enclosure is rigid, has a skeleton for electronics mounting/ hollow spherical enclosure (at least paragraph 147 and element 199 holds element 201 to house electronics, fig.15), but fails to specifically disclose: and has padding or other energy dissipating material case surrounding said hollow enclosure for the safety of trainees from projectile injuries.
However, Oakes discloses a training projectile with a padding means surrounding it to reduce injury to users (at least claims 6-7).   It would have been obvious to one having ordinary skill to incorporate this teaching and include a padding surrounding the grenade of Hammond for the taught purpose of protecting users during training.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641